           Case 2:17-cv-01049-MMB Document 60 Filed 06/15/21 Page 1 of 1




   DION&                                                             Office Address:
GOLDBERGER                                                           1845 Walnut Street, Suite 1199
   ---------------------                                             Philadelphia, PA 19103
     Samuel A. Dion^*                                                215-280-0138 (Direct—COVID-19)
   Benson I. Goldberger^                                             Email: samueldion@aol.com
    ^Member of PA Bar
    *Member of NJ Bar

                                                June 15, 2021

U.S. District Court for the Eastern District of PA
James A. Byrne U.S. Courthouse
601 Market Street
Philadelphia, PA 19106

Attn: The Honorable Michael M. Baylson

                                  Re: Watson v. Lloyd Industries, Inc.
                                      2:17-cv-01049-MMB

Dear Judge Baylson:

        Plaintiff has filed a motion for release of the funds with interest accrued in conjunction with an
award of post judgment interest on May 28, 2021 (Doc. 57), in anticipation that the mandate would be
issued by the Third Circuit. That mandate was received by the Eastern District on June 10, 2021. I
respectfully request that Your Honor accept this motion as filed at least as of today, so that Your Honor
can release the long-awaited funds to my office for distribution to plaintiff and counsel.

        There is interest to be assessed against defendant (which will only be partially offset by interest
which has already accrued in the interest-bearing account in the Registry of the Court) (Doc. 56). Also,
additional attorneys’ fees of $67,275.00 were awarded by the Third Circuit which are separate and apart
from the funds on deposit and post-judgment interest. (Doc. 58).

           Finally, I am filing a motion for attorneys’ fees today for all work performed by plaintiff’s counsel
since September 8, 2020, including the time spent by preparing the opposition to the defendant’s
Petition for Writ of Certiorari to the U.S. Supreme Court. This likely will remain to be the other matter
still in dispute concerning this case.

                                           Respectfully submitted,
                                           /s/ Samuel A. Dion
                                           SAMUEL A. DION

cc: Theodore C. Forrence, Esq. (VIA ECF)
